Exhibit 10.30

HORIZON PHARMA, INC.

DEFERRED COMPENSATION PLAN

Amended and Restated Effective January 1, 2018



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Article 1 ESTABLISHMENT AND PURPOSE

     1  

Article 2 Definitions

     1  

    2.1

 

Account

     1  

    2.2

  Account Balance      1  

    2.3

  Adopting Employer      1  

    2.4

  Affiliate      1  

    2.5

  Beneficiary      2  

    2.6

  Business Day      2  

    2.7

  Change in Control      2  

    2.8

  Claimant      2  

    2.9

  Code      2  

    2.10

  Code Section 409A      3  

    2.11

  Committee      3  

    2.12

  Company      3  

    2.13

  Company Parent      3  

    2.14

  Company Contribution      3  

    2.15

  Company Stock      3  

    2.16

  Compensation      3  

    2.17

  Compensation Deferral Agreement      3  

    2.18

  Death Benefit      3  

    2.19

  Deferral      3  

    2.20

  Director      4  

    2.21

  Earnings      4  

    2.22

  Eligible Employee      4  

    2.23

  Employee      4  

    2.24

  Employer      4  

    2.25

  ERISA      4  

    2.26

  Fiscal Year Compensation      4  

    2.27

  Participant      4  

    2.28

  Participating Employer      4  

 

-i-



--------------------------------------------------------------------------------

    2.29

 

Payment Schedule

     4  

    2.30

 

Performance-Based Compensation

     5  

    2.31

 

Plan

     5  

    2.32

 

Plan Year

     5  

    2.33

 

Pre-2018 Deferrals

     5  

    2.34

 

Post-2017 Deferrals

     5  

    2.35

 

Retirement/Termination Account

     5  

    2.36

 

Separation from Service

     5  

    2.37

 

Specified Date Account

     6  

    2.38

 

Specified Date Benefit

     6  

    2.39

 

Specified Employee

     6  

    2.40

 

Specified Employee Identification Date

     7  

    2.41

 

Specified Employee Effective Date

     7  

    2.42

 

Substantial Risk of Forfeiture

     7  

    2.43

 

Termination Benefit

     7  

    2.44

 

Unforeseeable Emergency

     7  

    2.45

 

Valuation Date

     7  

    2.46

 

Year of Service

     7  

Article 3 ELIGIBILITY AND PARTICIPATION

     7  

    3.1

 

Eligibility and Participation

     7  

    3.2

 

Duration

     8  

Article 4 DEFERRALS

     8  

    4.1

 

Deferral Elections, Generally

     8  

    4.2

 

Timing Requirements for Compensation Deferral Agreements

     8  

    4.3

 

Allocation of Deferrals

     10  

    4.4

 

Deductions from Pay

     10  

    4.5

 

Vesting

     10  

    4.6

 

Cancellation of Deferrals

     10  

Article 5 COMPANY CONTRIBUTIONS

     11  

    5.1

 

Discretionary Company Contributions

     11  

 

-ii-



--------------------------------------------------------------------------------

    5.2

 

Matching Company Contributions

     11  

    5.3

 

Vesting

     11  

    5.4

 

Safe Harbor Matching Contributions

     11  

Article 6 BENEFITS

     12  

    6.1

 

Benefits, Generally

     12  

    6.2

 

Form of Payment

     13  

    6.3

 

Administrative Discretion with Regard to Timing of Payments

     15  

    6.4

 

Acceleration of or Delay in Payments

     15  

    6.5

 

Designation of Beneficiaries

     15  

Article 7 MODIFICATIONS TO PAYMENT SCHEDULES

     15  

    7.1

 

Participant’s Right to Modify

     15  

    7.2

 

Time of Election

     16  

    7.3

 

Date of Payment under Modified Payment Schedule

     16  

    7.4

 

Effective Date

     16  

    7.5

 

Effect on Accounts

     16  

Article 8 VALUATION OF ACCOUNT BALANCES; INVESTMENTS

     16  

    8.1

 

Valuation

     16  

    8.2

 

Earnings Credit

     16  

    8.3

 

Investment Options

     16  

    8.4

 

Investment Allocations

     16  

    8.5

 

Unallocated Deferrals and Accounts

     17  

    8.6

 

Company Stock

     17  

    8.7

 

Diversification

     17  

    8.8

 

Effect on Installment Payments

     17  

    8.9

 

Dividend Equivalents

     17  

Article 9 ADMINISTRATION

     17  

    9.1

 

Plan Administration

     17  

    9.2

 

Administration Upon Change in Control

     17  

    9.3

 

Withholding

     18  

    9.4

 

Indemnification

     18  

 

-iii-



--------------------------------------------------------------------------------

    9.5

  Delegation of Authority      18  

    9.6

  Binding Decisions or Actions      18  

Article 10 AMENDMENT AND TERMINATION

     19  

    10.1

  Amendment and Termination      19  

    10.2

  Amendments      19  

    10.3

  Termination      19  

    10.4

  Accounts Taxable Under Code Section 409A      19  

Article 11 INFORMAL FUNDING

     19  

    11.1

  General Assets      19  

    11.2

  Rabbi Trust      20  

Article 12 CLAIMS

     20  

    12.1

  Filing a Claim      20  

    12.2

  Appeal of Denied Claims      21  

    12.3

  Claims Appeals Upon Change in Control      22  

    12.4

  Legal Action      23  

    12.5

  Discretion of Appeals Committee      23  

Article 13 GENERAL PROVISIONS

     23  

    13.1

  Assignment      23  

    13.2

  No Legal or Equitable Rights or Interest      23  

    13.3

  No Employment Contract      23  

    13.4

  Notice      23  

    13.5

  Headings      24  

    13.6

  Invalid or Unenforceable Provisions      24  

    13.7

  Lost Participants or Beneficiaries      24  

    13.8

  Facility of Payment to a Minor      24  

    13.9

  Governing Law      24  

 

-iv-



--------------------------------------------------------------------------------

HORIZON PHARMA, INC.

DEFERRED COMPENSATION PLAN

ARTICLE 1

ESTABLISHMENT AND PURPOSE

Horizon Pharma, Inc. (the “Company”) originally established the Horizon Pharma,
Inc. Deferred Compensation Plan (the “Plan”), effective April 1, 2015. The Plan
is hereby amended and restated effective January 1, 2018 (the “Restatement
Effective Date”). The purpose of the Plan is to attract and retain key employees
by providing Participants with an opportunity to defer receipt of a portion of
their salary, bonus, and other specified compensation. The Plan is not intended
to meet the qualification requirements of Code Section 401(a), but is intended
to meet the requirements of Code Section 409A, and shall be operated and
interpreted consistent with that intent.

The Plan constitutes an unsecured promise by a Participating Employer to pay
benefits in the future. Participants in the Plan shall have the status of
general unsecured creditors of the Company or the Adopting Employer, as
applicable. Each Participating Employer shall be solely responsible for payment
of the benefits of its employees and their beneficiaries. The Plan is unfunded
for Federal tax purposes and is intended to be an unfunded arrangement for
eligible employees who are part of a select group of management or highly
compensated employees of the Employer within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA. Any amounts set aside to defray the
liabilities assumed by the Company or an Adopting Employer will remain the
general assets of the Company or the Adopting Employer and shall remain subject
to the claims of the Company’s or the Adopting Employer’s creditors until such
amounts are distributed to the Participants.

ARTICLE 2

DEFINITIONS

2.1    Account. Account means a bookkeeping account maintained by the Committee
to record the payment obligation of a Participating Employer to a Participant as
determined under the terms of the Plan. The Committee may maintain an Account to
record the total obligation to a Participant and component Accounts to reflect
amounts payable at different times and in different forms. Reference to an
Account means any such Account established by the Committee, as the context
requires. Accounts are intended to constitute unfunded obligations within the
meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.

2.2    Account Balance. Account Balance means, with respect to any Account, the
total payment obligation owed to a Participant from such Account as of the most
recent Valuation Date.

2.3    Adopting Employer. Adopting Employer means an Affiliate who, with the
consent of the Company, has adopted the Plan for the benefit of its eligible
employees.

2.4    Affiliate. Affiliate means a corporation, trade or business that,
together with the Company, is treated as a single employer under Code
Section 414(b) or (c).



--------------------------------------------------------------------------------

2.5    Beneficiary. Beneficiary means a natural person, estate, or trust
designated by a Participant in accordance with Section 6.5 of the Plan to
receive payments to which a Beneficiary is entitled in accordance with
provisions of the Plan.

2.6    Business Day. Business Day means each day on which the New York Stock
Exchange is open for business.

2.7    Change in Control. Change in Control means, with respect to a
Participating Employer any of the following events: (i) a change in the
ownership of the Participating Employer, (ii) a change in the effective control
of the Participating Employer, or (iii) a change in the ownership of a
substantial portion of the assets of the Participating Employer.

For purposes of this Section, a change in the ownership of the Participating
Employer occurs on the date on which any one person, or more than one person
acting as a group, acquires ownership of stock of the Participating Employer
that, together with stock held by such person or group constitutes more than 50%
of the total fair market value or total voting power of the stock of the
Participating Employer. A change in the effective control of the Participating
Employer occurs on the date on which either: (i) a person, or more than one
person acting as a group, acquires ownership of stock of the Participating
Employer possessing 50% or more of the total voting power of the stock of the
Participating Employer, taking into account all such stock acquired during the
12-month period ending on the date of the most recent acquisition, or (ii) a
majority of the members of the Participating Employer’s Board of Directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of such Board of Directors prior to
the date of the appointment or election, but only if no other corporation is a
majority shareholder of the Participating Employer . A change in the ownership
of a substantial portion of assets occurs on the date on which any one person,
or more than one person acting as a group, other than a person or group of
persons that is related to the Participating Employer, acquires assets from the
Participating Employer that have a total gross fair market value equal to or
more than 75% of the total gross fair market value of all of the assets of the
Participating Employer immediately prior to such acquisition or acquisitions,
taking into account all such assets acquired during the 12-month period ending
on the date of the most recent acquisition.

An event constitutes a Change in Control with respect to a Participant only if
the Participant performs services for the Participating Employer that has
experienced the Change in Control, or the Participant’s relationship to the
affected Participating Employer otherwise satisfies the requirements of Treasury
Regulation Section 1.409A-3(i)(5)(ii).

The determination as to the occurrence of a Change in Control shall be based on
objective facts and in accordance with the requirements of Code Section 409A.

2.8    Claimant. Claimant means a Participant or Beneficiary filing a claim
under Article XII of this Plan.

2.9    Code. Code means the Internal Revenue Code of 1986, as amended from time
to time.

 

-2-



--------------------------------------------------------------------------------

2.10    Code Section 409A. Code Section 409A means section 409A of the Code, and
regulations and other guidance issued by the Treasury Department and Internal
Revenue Service thereunder.

2.11    Committee. Committee means the committee appointed by the Board of
Directors of the Company Parent (or the appropriate committee of such board) to
administer the Plan. If no designation is made, the Compensation Committee of
the Board of Directors of the Company Parent shall have and exercise the powers
of the Committee.

2.12    Company. Company means Horizon Pharma, Inc.

2.13    Company Parent. Company Parent means Horizon Pharma Public Limited
Company.

2.14    Company Contribution. Company Contribution means a credit by a
Participating Employer to a Participant’s Account(s) in accordance with the
provisions of Article V of the Plan. Company Contributions are credited at the
sole discretion of the Participating Employer and the fact that a Company
Contribution is credited in one year shall not obligate the Participating
Employer to continue to make such Company Contribution in subsequent years.
Unless the context clearly indicates otherwise, a reference to Company
Contribution shall include Earnings attributable to such contribution.

2.15    Company Stock. Company Stock means phantom ordinary shares issued by the
Company Parent.

2.16    Compensation. Compensation means a Participant’s base salary, bonus,
commission, and such other cash or equity-based compensation (if any) approved
by the Committee as Compensation that may be deferred under this Plan.
Compensation shall not include any compensation that has been previously
deferred under this Plan or any other arrangement subject to Code Section 409A.

2.17    Compensation Deferral Agreement. Compensation Deferral Agreement means
an agreement between a Participant and a Participating Employer that specifies:
(i) the amount of each component of Compensation that the Participant has
elected to defer to the Plan in accordance with the provisions of Article IV,
and (ii) the Payment Schedule applicable to one or more Accounts. The Committee
may permit different deferral amounts for each component of Compensation and may
establish a minimum or maximum deferral amount for each such component. Unless
otherwise specified by the Committee in the Compensation Deferral Agreement,
Participants may defer up to 50% of their base salary and up to 100% of other
types of Compensation for a Plan Year. A Compensation Deferral Agreement may
also specify the investment allocation described in Section 8.4.

2.18    Death Benefit. Death Benefit means the benefit payable under the Plan to
a Participant’s Beneficiary(ies) upon the Participant’s death as provided in
Section 6.1 of the Plan.

2.19    Deferral. Deferral means a credit to a Participant’s Account(s) that
records that portion of the Participant’s Compensation that the Participant has
elected to defer to the Plan in

accordance with the provisions of Article IV. Unless the context of the Plan
clearly indicates otherwise, a reference to Deferrals includes Earnings
attributable to such Deferrals.

 

-3-



--------------------------------------------------------------------------------

Deferrals shall be calculated with respect to the gross cash Compensation
payable to the Participant prior to any deductions or withholdings, but shall be
reduced by the Committee as necessary so that it does not exceed 100% of the
cash Compensation of the Participant remaining after deduction of all required
income and employment taxes, 401(k) and other employee benefit deductions, and
other deductions required by law. Changes to payroll withholdings that affect
the amount of Compensation being deferred to the Plan shall be allowed only to
the extent permissible under Code Section 409A.

2.20    Director. Director means a member of the Board of Directors of the
Company, the Board of Directors of the Company Parent or the Board of Directors
of any other Affiliate.

2.21    Earnings. Earnings means an adjustment to the value of an Account in
accordance with Article VIII.

2.22    Eligible Employee. Eligible Employee means a member of a “select group
of management or highly compensated employees” of a Participating Employer
within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, as
determined by the Committee from time to time in its sole discretion.

2.23    Employee. Employee means a common-law employee of an Employer.

2.24    Employer. Employer means, with respect to Employees it employs, the
Company and each Affiliate.

2.25    ERISA. ERISA means the Employee Retirement Income Security Act of 1974,
as amended from time to time.

2.26    Fiscal Year Compensation. Fiscal Year Compensation means Compensation
earned during one or more consecutive fiscal years of a Participating Employer,
all of which is paid after the last day of such fiscal year or years.

2.27    Participant. Participant means an Eligible Employee who has received
notification of his or her eligibility to defer Compensation under the Plan
under Section 3.1 and any other person with an Account Balance greater than
zero, regardless of whether such individual continues to be an Eligible
Employee. A Participant’s continued participation in the Plan shall be governed
by Section 3.2 of the Plan.

2.28    Participating Employer. Participating Employer means the Company and
each Adopting Employer.

2.29    Payment Schedule. Payment Schedule means the date as of which payment of
an Account under the Plan will commence and the form in which payment of such
Account will be made.

 

-4-



--------------------------------------------------------------------------------

2.30    Performance-Based Compensation. Performance-Based Compensation means
Compensation where the amount of, or entitlement to, the Compensation is
contingent on the satisfaction of pre-established organizational or individual
performance criteria relating to a performance period of at least 12 consecutive
months. Organizational or individual performance criteria are considered
pre-established if established in writing by not later than 90 days after the
commencement of the period of service to which the criteria relate, provided
that the outcome is substantially uncertain at the time the criteria are
established. The determination of whether Compensation qualifies as
“Performance-Based Compensation” will be made in accordance with Treas. Reg.
Section 1.409A-1(e) and subsequent guidance.

2.31    Plan. Generally, the term Plan means the “Horizon Pharma, Inc. Deferred
Compensation Plan” as documented herein and as may be amended from time to time
hereafter. However, to the extent permitted or required under Code Section 409A,
the term Plan may in the appropriate context also mean a portion of the Plan
that is treated as a single plan under Treas. Reg. Section 1.409A-1(c), or the
Plan or portion of the Plan and any other nonqualified deferred compensation
plan or portion thereof that is treated as a single plan under such section.

2.32    Plan Year. Plan Year means January 1 through December 31; provided,
however, the initial Plan Year shall be the period commencing on April 1, 2015
and ending on December 31, 2015.

2.33    Pre-2018 Deferrals. Pre-2018 Deferrals means all Deferrals and Company
Contributions contributed to the Participant’s Account that are contributions
for Plan Years commencing prior to January 1, 2018 and any related earnings.

2.34    Post-2017 Deferrals. Post-2017 Deferrals means all Deferrals and Company
Contributions contributed to the Participant’s Account that are contributions
for Plan Years commencing on or after January 1, 2018 and any related earnings.

2.35    Retirement/Termination Account. Retirement/Termination Account means an
Account established by the Committee to record the amounts payable to a
Participant upon Separation from Service. Unless the Participant has established
a Specified Date Account, all Deferrals and Company Contributions shall be
allocated to a Retirement/Termination Account on behalf of the Participant.

2.36    Separation from Service. With respect to an Employee a “Separation from
Service” means an Employee’s termination of service with the Employer. In all
cases, whether a Separation from Service has occurred shall be determined by the
Committee in accordance with Code Section 409A.

Except in the case of an Employee on a bona fide leave of absence as provided
below, an Employee is deemed to have incurred a Separation from Service if the
Employer and the Employee reasonably anticipated that the level of services to
be performed by the Employee after a date certain, whether as an Employee or in
a consulting capacity, would be reduced to 20% or less of the average services
rendered by the Employee during the immediately preceding 36-month period (or
the total period of employment, if less than 36 months), disregarding periods
during which the Employee was on a bona fide leave of absence.

 

-5-



--------------------------------------------------------------------------------

An Employee who is absent from work due to military leave, sick leave, or other
bona fide leave of absence shall incur a Separation from Service on the first
date immediately following the later of: (i) the six month anniversary of the
commencement of the leave, or (ii) the expiration of the Employee’s right, if
any, to reemployment under statute or contract.

If a Participant is both a Director and an Employee, the services provided as a
Director shall be disregarded in determining whether there has been a Separation
from Service as an Employee , provided that the Plan is not required to be
aggregated with any plans in which the Participant participates as a Director in
accordance with the rules of Treasury Regulation Section 1.409A-1(c)(2)(ii).

For purposes of determining whether a Separation from Service has occurred, the
Employer means the Employer as defined in Section 2.24 of the Plan, except that
in applying Code sections 1563(a)(1), (2) and (3) for purposes of determining
whether another organization is an Affiliate of the Company under Code
Section 414(b), and in applying Treasury Regulation Section 1.414(c)-2 for
purposes of determining whether another organization is an Affiliate of the
Company under Code Section 414(c), “at least 50 percent” shall be used instead
of “at least 80 percent” each place it appears in those sections.

The Committee specifically reserves the right to determine whether a sale or
other disposition of substantial assets to an unrelated party constitutes a
Separation from Service with respect to a Participant providing services to the
seller immediately prior to the transaction and providing services to the buyer
after the transaction. Such determination shall be made in accordance with the
requirements of Code Section 409A.

2.37    Specified Date Account. Specified Date Account means an Account
established by the Committee to record the amounts payable at a future date as
specified in the Participant’s Compensation Deferral Agreement. Unless otherwise
determined by the Committee, a Participant may maintain no more than five
Specified Date Accounts. A Specified Date Account may be identified in
enrollment materials as an “In-Service Account” or such other name as
established by the Committee without affecting the meaning thereof.

2.38    Specified Date Benefit. Specified Date Benefit means the benefit payable
to a Participant under the Plan in accordance with Section 6.1(b).

2.39    Specified Employee. Specified Employee means an Employee who, as of the
date of his or her Separation from Service, is a “key employee” of the Company
or any Affiliate, any stock of which is actively traded on an established
securities market or otherwise.

An Employee is a key employee if he or she meets the requirements of Code
Section 416(i)(1)(A)(i), (ii), or (iii) (applied in accordance with applicable
regulations thereunder and without regard to Code Section 416(i)(5)) at any time
during the 12-month period ending on the Specified Employee Identification Date.
Such Employee shall be treated as a key employee for the entire 12-month period
beginning on the Specified Employee Effective Date.

For purposes of determining whether an Employee is a Specified Employee, the
compensation of the Employee shall be determined in accordance with the
definition of compensation provided under Treas. Reg. Section 1.415(c)-2(d)(2)
(wages, salaries, fees for

 

-6-



--------------------------------------------------------------------------------

professional services, and other amounts received for personal services actually
rendered in the course of employment with the employer maintaining the plan, to
the extent such amounts are includible in gross income or would be includible
but for an election under section 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B),
402(k) or 457(b), including the earned income of a self-employed individual);
provided, however, that, with respect to a nonresident alien who is not a
Participant in the Plan, compensation shall not include compensation that is not
includible in the gross income of the Employee under Code Sections 872, 893,
894, 911, 931 and 933, provided such compensation is not effectively connected
with the conduct of a trade or business within the United States.

In the event of corporate transactions described in Treas. Reg.
Section 1.409A-1(i)6), the identification of Specified Employees shall be
determined in accordance with the default rules described therein, unless the
Employer elects to utilize the available alternative methodology through
designations made within the timeframes specified therein.

2.40    Specified Employee Identification Date. Specified Employee
Identification Date means December 31st.

2.41    Specified Employee Effective Date. Specified Employee Effective Date
means the first day of the fourth month following the Specified Employee
Identification Date.

2.42    Substantial Risk of Forfeiture. Substantial Risk of Forfeiture means the
description specified in Treas. Reg. Section 1.409A-1(d).

2.43    Termination Benefit. Termination Benefit means the benefit payable to a
Participant under the Plan following the Participant’s Separation from Service.

2.44    Unforeseeable Emergency. Unforeseeable Emergency means a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant’s spouse, the Participant’s dependent (as
defined in Code section 152, without regard to section 152(b)(1), (b)(2), and
(d)(1)(B)), or a Beneficiary; loss of the Participant’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance, for example, as a result of a natural disaster); or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. The types of events which may
qualify as an Unforeseeable Emergency may be limited by the Committee.

2.45    Valuation Date. Valuation Date means each Business Day.

2.46    Year of Service. Year of Service means each 12-month period of
continuous service with the Employer.

ARTICLE 3

ELIGIBILITY AND PARTICIPATION

3.1    Eligibility and Participation. An Eligible Employee becomes a Participant
upon the earlier to occur of: (i) a credit of Company Contributions under
Article V, or (ii) receipt of notification of eligibility to participate.

 

-7-



--------------------------------------------------------------------------------

3.2    Duration. A Participant shall be eligible to defer Compensation and
receive allocations of Company Contributions, subject to the terms of the Plan,
for as long as such Participant remains an Eligible Employee. A Participant who
is no longer an Eligible Employee but has not Separated from Service may not
defer Compensation under the Plan beyond the Plan Year in which he or she became
ineligible but may otherwise exercise all of the rights of a Participant under
the Plan with respect to his or her Account(s). On and after a Separation from
Service, a Participant shall remain a Participant as long as his or her Account
Balance is greater than zero (0), and during such time may continue to make
allocation elections as provided in Section 8.4. An individual shall cease being
a Participant in the Plan when all benefits under the Plan to which he or she is
entitled have been paid.

ARTICLE 4

DEFERRALS

4.1    Deferral Elections, Generally.

(a)    A Participant may elect to defer Compensation by submitting a
Compensation Deferral Agreement during the enrollment periods established by the
Committee and in the manner specified by the Committee, but in any event, in
accordance with Section 4.2. A Compensation Deferral Agreement that is not
timely filed with respect to a service period or component of Compensation shall
be considered void and shall have no effect with respect to such service period
or Compensation. The Committee may modify any Compensation Deferral Agreement
prior to the date the election becomes irrevocable under the rules of
Section 4.2.

(b)    The Participant shall specify on his or her Compensation Deferral
Agreement the amount of Deferrals and whether to allocate Deferrals to a
Retirement/Termination Account or to a Specified Date Account. If no designation
is made, Deferrals shall be allocated to the Retirement/Termination Account. A
Participant may also specify in his or her Compensation Deferral Agreement the
Payment Schedule applicable to his or her Plan Accounts. If the Payment Schedule
is not specified in a Compensation Deferral Agreement, the Payment Schedule
shall be the Payment Schedule specified in Section 6.2.

(c)    For Pre-2018 Deferrals, Participants were permitted to contribute their
aggregate Deferrals for all Plan Years to a single Retirement/Termination
Account and up to a maximum of five (5) Specified Date Accounts. For Post-2017
Deferrals, with respect to each Plan year Participants may make different
distribution elections in their Compensation Deferral Agreement for Deferrals
elected to be contributed to their Retirement/Termination Account and/or
Specified Date Account, such that each Plan Year may have a separate
Retirement/Termination Account and/or Specified Date Account.

4.2    Timing Requirements for Compensation Deferral Agreements.

(a)    First Year of Eligibility. In the case of the first year in which an
Eligible Employee becomes eligible to participate in the Plan, he or she has up
to 30 days following his or her initial eligibility to submit a Compensation
Deferral Agreement with respect to Compensation to be earned during such year.
The Compensation Deferral Agreement described in this paragraph becomes
irrevocable upon the end of such 30-day period. The determination of

 

-8-



--------------------------------------------------------------------------------

whether an Eligible Employee may file a Compensation Deferral Agreement under
this paragraph shall be determined in accordance with the rules of Code
Section 409A, including the provisions of Treas. Reg. Section 1.409A-2(a)(7).

A Compensation Deferral Agreement filed under this paragraph applies only to
Compensation earned on and after the date the Compensation Deferral Agreement
becomes irrevocable.

(b)    Prior Year Election. Except as otherwise provided in this Section 4.2,
Participants may defer Compensation by filing a Compensation Deferral Agreement
no later than December 31 of the year prior to the year in which the
Compensation to be deferred is earned. A Compensation Deferral Agreement
described in this paragraph shall become irrevocable with respect to such
Compensation as of December 31 of the year prior to the year in which the
Compensation to be deferred is earned.

(c)    Performance-Based Compensation. Participants may file a Compensation
Deferral Agreement with respect to Performance-Based Compensation no later than
the date that is six months before the end of the performance period, provided
that:

(i)    the Participant performs services continuously from the later of the
beginning of the performance period or the date the criteria are established
through the date the Compensation Deferral Agreement is submitted and becomes
irrevocable; and

(ii)    the Compensation is not readily ascertainable as of the date the
Compensation Deferral Agreement is filed.

A Compensation Deferral Agreement becomes irrevocable with respect to
Performance-Based Compensation as of the latest date for filing such election.
Any election to defer Performance-Based Compensation that is made in accordance
with this paragraph and that becomes payable as a result of the Participant’s
death or disability (as defined in Treas. Reg. Section 1.409A-1(e)) or upon a
Change in Control (as defined in Treas. Reg. Section 1.409A-3(i)(5)) prior to
the satisfaction of the performance criteria, will be void.

(d)    Fiscal Year Compensation. A Participant may defer Fiscal Year
Compensation by filing a Compensation Deferral Agreement prior to the first day
of the fiscal year or years in which such Fiscal Year Compensation is earned.
The Compensation Deferral Agreement described in this paragraph becomes
irrevocable on the date immediately preceding the first day of the fiscal year
or years to which it applies.

(e)    Short-Term Deferrals. Compensation that meets the definition of a
“short-term deferral” described in Treas. Reg. Section 1.409A-1(b)(4) may be
deferred in accordance with the rules of Article VII, applied as if the date the
Substantial Risk of Forfeiture lapses is the date payments were originally
scheduled to commence, provided, however, that the provisions of Section 7.3
shall not apply to payments attributable to a Change in Control (as defined in
Treas. Reg. Section 1.409A-3(i)(5)).

(f)    Certain Forfeitable Rights. With respect to a legally binding right to a
payment in a subsequent year that is subject to a forfeiture condition requiring
the Participant’s

 

-9-



--------------------------------------------------------------------------------

continued services for a period of at least 12 months from the date the
Participant obtains the legally binding right, an election to defer such
Compensation may be made on or before the 30th day after the Participant obtains
the legally binding right to the Compensation, provided that the election is
made at least 12 months in advance of the earliest date at which the forfeiture
condition could lapse. The Compensation Deferral Agreement described in this
paragraph becomes irrevocable upon such 30th day. If the forfeiture condition
applicable to the payment lapses before the end of the required service period
as a result of the Participant’s death or disability (as defined in Treas. Reg.
Section 1.409A-3(i)(4)) or upon a Change in Control (as defined in Treas. Reg.
Section 1.409A-3(i)(5)), the Compensation Deferral Agreement will be void unless
it would be considered timely under another rule described in this Section.

(g)    Company Awards. Participating Employers may unilaterally provide for
deferrals of Company awards prior to the date of such awards. Deferrals of
Company awards (such as sign-on, retention, or severance pay) may be negotiated
with a Participant prior to the date the Participant has a legally binding right
to such Compensation.

(h)    “Evergreen” Deferral Elections.

(i)    The Committee, in its discretion, may provide in the Compensation
Deferral Agreement that such Compensation Deferral Agreement will continue in
effect for each subsequent year or performance period. Such “evergreen”
Compensation Deferral Agreements will become effective with respect to an item
of Compensation on the date such election becomes irrevocable under this
Section 4.2. An evergreen Compensation Deferral Agreement may be terminated or
modified prospectively with respect to Compensation for which such election
remains revocable under this Section 4.2. A Participant whose Compensation
Deferral Agreement is cancelled in accordance with Section 4.6 will be required
to file a new Compensation Deferral Agreement under this Article IV in order to
recommence Deferrals under the Plan.

(ii)    With respect to Pre-2018 Deferrals, “evergreen” Compensation Deferral
Agreements were in effect. Commencing with Post-2017 Deferrals, “evergreen”
elections do not apply, unless otherwise set forth in the Compensation Deferral
Agreement.

4.3    Allocation of Deferrals. A Compensation Deferral Agreement may allocate
Deferrals to one or more Specified Date Accounts and/or to the
Retirement/Termination Account. The Committee may, in its discretion, establish
a minimum deferral period for the establishment of a Specified Date Account (for
example, the third Plan Year following the year Compensation is allocated to
such accounts.).

4.4    Deductions from Pay. The Committee has the authority to determine the
payroll practices under which any component of Compensation subject to a
Compensation Deferral Agreement will be deducted from a Participant’s
Compensation.

4.5    Vesting. Participant Deferrals shall be 100% vested at all times.

4.6    Cancellation of Deferrals. The Committee may cancel a Participant’s
Deferrals: (i) for the balance of the Plan Year in which an Unforeseeable
Emergency occurs, (ii) if the Participant receives a hardship distribution under
the Employer’s qualified 401(k) plan, through

 

-10-



--------------------------------------------------------------------------------

the end of the Plan Year in which the six month anniversary of the hardship
distribution falls, and (iii) during periods in which the Participant is unable
to perform the duties of his or her position or any substantially similar
position due to a mental or physical impairment that can be expected to result
in death or last for a continuous period of at least six months, provided
cancellation occurs by the later of the end of the taxable year of the
Participant or the 15th day of the third month following the date the
Participant incurs the disability (as defined in this paragraph (iii)).

ARTICLE 5

COMPANY CONTRIBUTIONS

5.1    Discretionary Company Contributions. The Participating Employer may, from
time to time in its sole and absolute discretion, credit discretionary Company
Contributions to any Participant in any amount determined by the Participating
Employer. Such contributions will be credited to a Participant’s
Retirement/Termination Account.

5.2    Matching Company Contributions. The Participating Employer may, from time
to time in its sole and absolute discretion, credit matching Company
Contributions to the Accounts of Participants in any amount determined by the
Participating Employer. Such contributions will be credited to a Participant’s
Retirement/Termination Account.

5.3    Vesting. Discretionary Company Contributions described in Section 5.1,
above, and the Earnings thereon, shall vest in accordance with the vesting
schedule(s) established by the Committee at the time that the Company
Contribution is made. Unless otherwise determined by the Company at the time
such Matching Company Contributions are approved, any Matching Company
Contributions described in Section 5.2 above, and the Earnings thereon, shall
vest in accordance with the vesting schedule applicable to matching
contributions under the Participating Employer’s qualified 401(k) plan. All
Company Contributions shall become 100% vested upon the occurrence of the
earliest of: (i) the death of the Participant while actively employed, (ii) the
Participant’s disability as determined under a disability plan of the
Participating Employer, or applying the disability definition under such plan if
the Participant is not covered by such plan, or (iii) a Change in Control. The
Participating Employer may, at any time, in its sole discretion, increase a
Participant’s vested interest in a Company Contribution. The portion of a
Participant’s Accounts that remains unvested upon his or her Separation from
Service after the application of the terms of this Section 5.3 shall be
immediately forfeited.

5.4    Safe Harbor Matching Contributions. Commencing January 1, 2017 the
Participating Employer shall credit matching Company Contributions to
Participant Accounts as provided in this Section 5.4 (the “Safe Harbor Matching
Contributions”).    With respect to each Participant, the Safe Harbor Matching
Contributions will be equal to 100% of the Participant’s Deferrals up to the
first 3% of such Participant’s Compensation plus 50% of the Participant’s
Deferrals between 3% and 5% of the Participant’s Compensation. Any Safe Harbor
Matching contributions will be credited to the Participant’s
Retirement/Termination Account no later than ninety (90) days following the end
of the Plan Year for which the Participant Deferrals were made. Safe Harbor
Matching Contributions will vest 20% on each anniversary of the Participant’s
date of hire so that the Participant is 100% vested in all Safe Harbor Matching
Contributions on the fifth anniversary of the Participant’s date of hire with
the Participating

 

-11-



--------------------------------------------------------------------------------

Employer, subject to the Participant’s continued employment with the
Participating Employer through the applicable vesting dates. All Safe Harbor
Matching Contributions shall become 100% vested upon the occurrence of the
earliest of: (i) the death of the Participant while actively employed, (ii) the
Participant’s disability as determined under a disability plan of the
Participating Employer, or applying the disability definition under such plan if
the Participant is not covered by such plan, a (iii) Change in Control, or
(iv) the Participant attaining age 65. The Participating Employer may, at any
time, in its sole discretion, increase a Participant’s vested interest in a Safe
Harbor Matching Contribution. The portion of a Participant’s Accounts that
remains unvested upon his or her Separation from Service after the application
of the terms of this Section 5.4 shall be forfeited.

ARTICLE 6

BENEFITS

6.1    Benefits, Generally. A Participant shall be entitled to the following
benefits under the Plan:

(a)    Termination Benefit. Upon the Participant’s Separation from Service for
reasons other than death, he or she shall be entitled to a Termination Benefit.
The Termination Benefit shall be equal to the vested portion of the
Retirement/Termination Account and, if the Participant Separates from Service
prior to the year payments from a Specified Date Account are scheduled to
commence, the vested balances of any such Specified Date Accounts. Payment of
the Termination Benefit will be made as follows:

(i)    If the Participant Separates from Service on or before June 30th of a
calendar year, payment of the Termination Benefit will begin on January 1st of
the calendar year immediately following the calendar year in which Separation
from Service occurs.

(ii)    If the Participant Separates from Service on or after July 1st of a
calendar year, payment of the Termination Benefit will begin on July 1st of the
calendar year immediately following the calendar year in which Separation from
Service occurs.

(iii)    If any part of the Termination Benefit is to be paid in the form of
installments, the timing of such payments shall be made as provided in
Section 6.2(d).

(b)    Specified Date Benefit. If the Participant has established one or more
Specified Date Accounts, he or she shall be entitled to a Specified Date Benefit
with respect to each such Specified Date Account. The Specified Date Benefit
shall be equal to the vested portion of the Specified Date Account. Payment of
the Specified Date Benefit will be made or begin in January of the year
designated by the Participant; provided, however, that if a Participant
Separates from Service prior to the year designated, payment will be instead
made in accordance with the most recent Participant payment election applicable
to the Retirement/Termination Account as provided further in Section 6.2(c)

(c)    Death Benefit. In the event of the Participant’s death, his or her
designated Beneficiary(ies) shall be entitled to a Death Benefit. The Death
Benefit shall be equal

 

-12-



--------------------------------------------------------------------------------

to the vested portion of the Retirement/Termination Account and the unpaid
balances of any Specified Date Accounts, with such payment made as soon as
practicable following the Participant’s death, but in no event later than
December 31st of the calendar year following the calendar year that includes the
Participant’s death.

(d)    Change in Control. A Participant will receive his or her Account Balances
in a single lump sum payment equal to the unpaid balance of all of his or her
Accounts within ninety (90) days following a Change in Control; provided,
however, that with respect to any Participant who is a Specified Employee and
who had a Separation from Service prior to the date of the Change in Control,
such payment shall not be made until after expiration of the six month period
following the date he or she Separates from Service, if later, to the extent
necessary to avoid adverse tax consequences to such Participant under
Section 409A.

(e)    Unforeseeable Emergency Payments. A Participant who experiences an
Unforeseeable Emergency may submit a written request to the Committee to receive
payment of all or any portion of his or her vested Accounts. Whether a
Participant or Beneficiary is faced with an Unforeseeable Emergency permitting
an emergency payment shall be determined by the Committee based on the relevant
facts and circumstances of each case, but, in any case, a distribution on
account of Unforeseeable Emergency may not be made to the extent that such
emergency is or may be reimbursed through insurance or otherwise, by liquidation
of the Participant’s assets, to the extent the liquidation of such assets would
not cause severe financial hardship, or by cessation of Deferrals under this
Plan. If an emergency payment is approved by the Committee, the amount of the
payment shall not exceed the amount reasonably necessary to satisfy the need,
taking into account the additional compensation that is available to the
Participant as the result of cancellation of deferrals to the Plan, including
amounts necessary to pay any taxes or penalties that the Participant reasonably
anticipates will result from the payment. The amount of the emergency payment
shall be subtracted first from the vested portion of the Participant’s
Retirement/Termination Account until depleted and then from the vested Specified
Date Accounts, beginning with the Specified Date Account with the latest payment
commencement date. Emergency payments shall be paid in a single lump sum within
the 90-day period following the date the payment is approved by the Committee.

6.2    Form of Payment.

(a)    Pre-2018 Deferrals Termination Benefit. A Participant who is entitled to
receive a Termination Benefit with respect to Pre-2018 Deferrals shall receive
payment of such benefit in a single lump sum, unless the Participant elects on
his or her initial Compensation Deferral Agreement to have such benefit paid in
one of the following alternative forms of payment (i) substantially equal annual
installments over a period of two to twenty years, as elected by the
Participant, or (ii) a lump sum payment of a percentage of the balance in the
Retirement/Termination Account, with the balance paid in substantially equal
annual installments over a period of two to twenty years, as elected by the
Participant. Such payments will be made at the time specified in Section 6.1(a).

(b)    Post-2017 Deferrals Termination Benefit. A Participant who is entitled to
receive a Termination Benefit with respect to Post-2017 Deferrals shall receive
payment of such benefit in a single lump sum, unless the Participant elects to
have such benefit paid in

 

-13-



--------------------------------------------------------------------------------

substantially equal annual installments over a period of two to ten years, as
elected by the Participant. A Participant may make different payment elections
for Deferrals for separate Plan Years with respect to the Termination Benefit.
Such payments will be made at the time specified in Section 6.1(a).

(c)    Specified Date Benefit. The Specified Date Benefit shall be paid in a
single lump sum, unless the Participant elects on the Compensation Deferral
Agreement with which the account was established to have the Specified Date
Account paid in substantially equal annual installments over a period of two to
ten years, as elected by the Participant, and such payments will be made at the
time specified in Section 6.1(b); provided, however, that if a Participant
Separates from Service prior to the year designated for commencement of
payment(s) from a Specified Date Account, such Account will be distributed in
accordance with the election applicable to the most recently effective
Participant form of distribution election made for the Retirement/Termination
Account pursuant to Section 6.2(b) and will instead be paid at the time
specified in Section 6.1(a).

(d)    Rules Applicable to Installment Payments. If a Payment Schedule specifies
installment payments (without any lump sum percentage), the first installment
payment shall be made on the applicable payment commencement date and subsequent
installment payments shall be made on each subsequent January until the number
of installment payments specified in the Payment Schedule has been paid. If a
lump sum equal to less than 100% of the Retirement/Termination Account is
elected (with respect to Pre-2018 Deferrals), the lump sum amount will be paid
on the payment commencement date and the payment date for the first installment
form of payment will be January of the following calendar year, with any
subsequent installment payments to continue on each subsequent January until the
number of installment payments specified in the Payment Schedule has been paid.
In cases, the amount of each installment payment shall be determined by dividing
(a) by (b), where (a) equals the Account Balance at the time of payment and
(b) equals the remaining number of installment payments. For purposes of Article
VII, installment payments will be treated as a single form of payment.

(e)    Death Benefit. A designated Beneficiary who is entitled to receive a
Death Benefit shall receive payment of such benefit in a single lump sum at the
time specified in Section 6.1(c).

(f)    Change in Control. In the event of a Change in Control each Participant
will receive the value of his or her entire Account Balances in a single lump
sum payment. Such payment will be made at the time specified in Section 6.1(d).

(g)    Small Account Balances. The Committee shall pay the value of the entire
Participant’s Account Balance in a single lump sum if the Participant’s entire
Account Balance, including any Specified Date Account balances, at Separation
from Service is less than $50,000, which payment will be made at the time
specified in Section 6.1(a), as applicable. Further, the Committee may direct
that all of a Participant’s Account Balances will be distributed in a single
lump sum if the Account Balances are not greater than the applicable dollar
amount under Code Section 402(g)(1)(B), provided the payment represents the
complete liquidation of the Participant’s interest in the Plan.

 

-14-



--------------------------------------------------------------------------------

6.3    Administrative Discretion with Regard to Timing of Payments.
Notwithstanding anything to the contrary in this Article VI, the Committee may
make a payment at the time specified in the preceding paragraphs or at a later
date that falls in the same calendar year as the specified time or, if later, by
the 15th day of the third calendar month following the time specified, provided
the Participant is not permitted, directly or indirectly, to designate the
taxable year in which payment will be made. Further, except as necessary so that
no Termination Benefit is payable within the six month period following any
Separation From Service of a Specified Employee, the Committee may make a
payment up to 30 days preceding the time specified in the preceding paragraphs,
provided the Participant is not permitted, directly or indirectly, to designate
the taxable year in which the payment will be made.

6.4    Acceleration of or Delay in Payments. The Committee, in its sole and
absolute discretion, may elect to accelerate the time or form of payment of a
benefit owed to the Participant hereunder, provided such acceleration is
permitted under Treas. Reg. Section 1.409A-3(j)(4) and explicitly reserves the
right to make such election. The Committee may also, in its sole and absolute
discretion, delay the time for payment of a benefit owed to the Participant
hereunder, to the extent permitted under Treas. Reg. Section 1.409A-2(b)(7). If
the Plan receives a domestic relations order (within the meaning of Code
Section 414(p)(1)(B)) directing that all or a portion of a Participant’s
Accounts be paid to an “alternate payee,” any amounts to be paid to the
alternate payee(s) shall be paid in a single lump sum.

6.5    Designation of Beneficiaries.

(a)    In General. The Participant shall designate a Beneficiary on the forms
provided by the Committee or on such terms and conditions as the Committee may
prescribe. No such designation shall become effective unless filed with the
Committee during the Participant’s lifetime. Any designation shall remain in
effect until a new designation is filed with the Committee; provided, however,
that in the event a Participant designates his or her spouse as a Beneficiary,
such designation shall be automatically revoked upon the dissolution of the
marriage unless, following such dissolution, the Participant submits a new
designation naming the former spouse as a Beneficiary. A Participant may from
time to time change his or her designated Beneficiary without the consent of a
previously-designated Beneficiary by filing a new designation with the
Committee.

(b)    No Beneficiary. If a designated Beneficiary does not survive the
Participant, or if there is no valid Beneficiary designation, amounts payable
under the Plan upon the death of the Participant shall be paid to the
Participant’s spouse, or if there is no surviving spouse, then to the duly
appointed and currently acting personal representative of the Participant’s
estate.

ARTICLE 7

MODIFICATIONS TO PAYMENT SCHEDULES

7.1    Participant’s Right to Modify. A Participant may modify the Payment
Schedules applicable to a Specified Date Account, consistent with the
permissible Payment Schedules available under the Plan, provided such
modification complies with the requirements of this Article VII. No
modifications may be made to Payment Schedules for a Participant’s
Retirement/Termination Account.

 

-15-



--------------------------------------------------------------------------------

7.2    Time of Election. The date on which a modification election is submitted
to the Committee must be at least 12 months prior to the date on which payment
is scheduled to commence under the Payment Schedule in effect prior to the
modification.

7.3    Date of Payment under Modified Payment Schedule. The date payments are to
commence under the modified Payment Schedule must be no earlier than five years
after the date payment would have commenced under the original Payment Schedule.
Under no circumstances may a modification election result in an acceleration of
payments in violation of Code Section 409A.

7.4    Effective Date. A modification election submitted in accordance with this
Article VII is irrevocable upon receipt by the Committee and becomes effective
12 months after such date.

7.5    Effect on Accounts. An election to modify a Payment Schedule is specific
to the Account or payment event to which it applies, and shall not be construed
to affect the Payment Schedules of any other Accounts.

ARTICLE 8

VALUATION OF ACCOUNT BALANCES; INVESTMENTS

8.1    Valuation. Deferrals shall be credited to appropriate Accounts on the
date such Compensation would have been paid to the Participant absent the
Compensation Deferral Agreement. Company Contributions shall be credited to the
Retirement/Termination Account at the times determined by the Committee.
Valuation of Accounts shall be performed under procedures approved by the
Committee.

8.2    Earnings Credit. Each Account will be credited with Earnings on each
Business Day, based upon the Participant’s investment allocation among a menu of
investment options selected in advance by the Committee, in accordance with the
provisions of this Article VIII (“investment allocation”).

8.3    Investment Options. Investment options will be determined by the
Committee. The Committee, in its sole discretion, shall be permitted to add or
remove investment options from the Plan menu from time to time, provided that
any such additions or removals of investment options shall not be effective with
respect to any period prior to the effective date of such change.

8.4    Investment Allocations. A Participant’s investment allocation constitutes
a deemed, not actual, investment among the investment options comprising the
investment menu. At no time shall a Participant have any real or beneficial
ownership in any investment option included in the investment menu, nor shall
the Participating Employer or any trustee acting on its behalf have any
obligation to purchase actual securities as a result of a Participant’s
investment allocation. A Participant’s investment allocation shall be used
solely for purposes of adjusting the value of a Participant’s Account Balances.

 

-16-



--------------------------------------------------------------------------------

A Participant shall specify an investment allocation for each of his Accounts in
accordance with procedures established by the Committee. Allocation among the
investment options must be designated in increments of 1%. The Participant’s
investment allocation will become effective on the same Business Day or, in the
case of investment allocations received after a time specified by the Committee,
the next Business Day.

A Participant may change an investment allocation on any Business Day, both with
respect to future credits to the Plan and with respect to existing Account
Balances, in accordance with procedures adopted by the Committee. Changes shall
become effective on the same Business Day or, in the case of investment
allocations received after a time specified by the Committee, the next Business
Day, and shall be applied prospectively.

8.5    Unallocated Deferrals and Accounts. If the Participant fails to make an
investment allocation with respect to an Account, such Account shall be invested
in an investment option, the primary objective of which is the preservation of
capital, as determined by the Committee.

8.6    Company Stock. The Committee may include Company Stock as one of the
investment options described in Section 8.3. The Committee may, in its sole
discretion, limit the investment allocation of Company Contributions to Company
Stock. The Committee may also require Deferrals consisting of equity-based
Compensation to be allocated to Company Stock.

8.7    Diversification. A Participant may not re-allocate an investment in
Company Stock into another investment option. The portion of an Account that is
invested in Company Stock will be paid under Article VI in the form of whole
shares of Company Stock.

8.8    Effect on Installment Payments. If an Account is to be paid in
installments, the Committee will determine the portion of each payment that will
be paid in the form of Company Stock.

8.9    Dividend Equivalents. Dividend equivalents with respect to Company Stock
will be credited to the applicable Accounts in the form of additional shares or
units of Company Stock.

ARTICLE 9

ADMINISTRATION

9.1    Plan Administration. This Plan shall be administered by the Committee
which shall have discretionary authority to make, amend, interpret and enforce
all appropriate rules and regulations for the administration of this Plan and to
utilize its discretion to decide or resolve any and all questions, including but
not limited to eligibility for benefits and interpretations of this Plan and its
terms, as may arise in connection with the Plan. Claims for benefits shall be
filed with the Committee and resolved in accordance with the claims procedures
in Article XII.

9.2    Administration Upon Change in Control. Upon a Change in Control, the
Committee, as constituted immediately prior to such Change in Control, shall
continue to act as the Committee. The individual who was the Chief Executive
Officer of the Company Parent (or if such person is unable or unwilling to act,
the next highest ranking officer) prior to the Change in Control shall have the
authority (but shall not be obligated) to appoint an independent third party to
act as the Committee.

 

-17-



--------------------------------------------------------------------------------

Upon such Change in Control, the Company may not remove the Committee, unless
2/3rds of the members of the Board of Directors of the Company Parent and a
majority of Participants and Beneficiaries with Account Balances consent to the
removal and replacement of the Committee. Notwithstanding the foregoing, neither
the Committee nor the officer described above shall have authority to direct
investment of trust assets under any rabbi trust described in Section 11.2.

The Participating Employer shall, with respect to the Committee identified under
this Section: (i) pay all reasonable expenses and fees of the Committee,
(ii) indemnify the Committee (including individuals serving as Committee
members) against any costs, expenses and liabilities including, without
limitation, attorneys’ fees and expenses arising in connection with the
performance of the Committee’s duties hereunder, except with respect to matters
resulting from the Committee’s gross negligence or willful misconduct, and
(iii) supply full and timely information to the Committee on all matters related
to the Plan, any rabbi trust, Participants, Beneficiaries and Accounts as the
Committee may reasonably require.

9.3    Withholding. The Participating Employer shall have the right to withhold
from any payment due under the Plan (or with respect to any amounts credited to
the Plan) any taxes required by law to be withheld in respect of such payment
(or credit). Withholdings with respect to amounts credited to the Plan shall be
deducted from Compensation that has not been deferred to the Plan.

9.4    Indemnification. The Participating Employers shall indemnify and hold
harmless each employee, officer, director, agent or organization, to whom or to
which are delegated duties, responsibilities, and authority under the Plan or
otherwise with respect to administration of the Plan, including, without
limitation, the Committee and its agents, against all claims, liabilities, fines
and penalties, and all expenses reasonably incurred by or imposed upon him or it
(including but not limited to reasonable attorney fees) which arise as a result
of his or its actions or failure to act in connection with the operation and
administration of the Plan to the extent lawfully allowable and to the extent
that such claim, liability, fine, penalty, or expense is not paid for by
liability insurance purchased or paid for by the Participating Employer.
Notwithstanding the foregoing, the Participating Employer shall not indemnify
any person or organization if his or its actions or failure to act are due to
gross negligence or willful misconduct or for any such amount incurred through
any settlement or compromise of any action unless the Participating Employer
consents in writing to such settlement or compromise.

9.5    Delegation of Authority. In the administration of this Plan, the
Committee may, from time to time, employ agents and delegate to them such
administrative duties as it sees fit, and may from time to time consult with
legal counsel who shall be legal counsel to the Company and/or the Company
Parent.

9.6    Binding Decisions or Actions. The decision or action of the Committee in
respect of any question arising out of or in connection with the administration,
interpretation and

application of the Plan and the rules and regulations thereunder shall be final
and conclusive and binding upon all persons having any interest in the Plan.

 

-18-



--------------------------------------------------------------------------------

ARTICLE 10

AMENDMENT AND TERMINATION

10.1    Amendment and Termination. The Company may at any time and from time to
time amend the Plan or may terminate the Plan as provided in this Article X.
Each Participating Employer may also terminate its participation in the Plan.

10.2    Amendments. The Company, by action taken by the Board of Directors of
the Company Parent, may amend the Plan at any time and for any reason, provided
that any such amendment shall not reduce the vested Account Balances of any
Participant accrued as of the date of any such amendment or restatement (as if
the Participant had incurred a voluntary Separation from Service on such date)
or reduce any rights of a Participant under the Plan or other Plan features with
respect to Deferrals made prior to the date of any such amendment or restatement
without the consent of the Participant. The Compensation Committee of the Board
of Directors of the Company Parent has the authority to amend the Plan without
the consent of the Board of Directors of the Company Parent for the purpose of:
(i) conforming the Plan to the requirements of law; (ii) facilitating the
administration of the Plan; (iii) clarifying provisions based on the Committee’s
interpretation of the document; and (iv) making such other amendments as the
Board of Directors of the Company Parent may authorize.

10.3    Termination. The Company, by action taken by the Board of Directors of
the Company Parent, may terminate the Plan and pay Participants and
Beneficiaries their Account Balances in a single lump sum at any time, to the
extent and in accordance with Treas. Reg. Section 1.409A-3(j)(4)(ix). If a
Participating Employer terminates its participation in the Plan, the benefits of
affected Employees shall be paid at the time provided in Article VI.

10.4    Accounts Taxable Under Code Section 409A. The Plan is intended to
constitute a plan of deferred compensation that meets the requirements for
deferral of income taxation under Code Section 409A. The Committee, pursuant to
its authority to interpret the Plan, may sever from the Plan or any Compensation
Deferral Agreement any provision or exercise of a right that otherwise would
result in a violation of Code Section 409A.

ARTICLE 11

INFORMAL FUNDING

11.1    General Assets. Obligations established under the terms of the Plan may
be satisfied from the general funds of the Participating Employers, or a trust
described in this Article XI. No Participant, spouse or Beneficiary shall have
any right, title or interest whatever in assets of the Participating Employers.
Nothing contained in this Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship, between the Participating Employers and any Employee, spouse, or
Beneficiary. To the extent that any person acquires a right to receive payments
hereunder, such rights are no greater than the right of an unsecured general
creditor of the Participating Employer.

 

-19-



--------------------------------------------------------------------------------

11.2    Rabbi Trust. A Participating Employer may, in its sole discretion,
establish a grantor trust, commonly known as a rabbi trust, as a vehicle for
accumulating assets to pay benefits under the Plan. Payments under the Plan may
be paid from the general assets of the Participating Employer or from the assets
of any such rabbi trust. Payment from any such source shall reduce the
obligation owed to the Participant or Beneficiary under the Plan.

ARTICLE 12

CLAIMS

12.1    Filing a Claim. Any controversy or claim arising out of or relating to
the Plan shall be filed in writing with the Committee which shall make all
determinations concerning such claim. Any claim filed with the Committee and any
decision by the Committee denying such claim shall be in writing and shall be
delivered to the Participant or Beneficiary filing the claim (the “Claimant”).

(a)    In General. Notice of a denial of benefits (other than Disability
benefits) will be provided within 90 days of the Committee’s receipt of the
Claimant’s claim for benefits. If the Committee determines that it needs
additional time to review the claim, the Committee will provide the Claimant
with a notice of the extension before the end of the initial 90-day period. The
extension will not be more than 90 days from the end of the initial 90-day
period and the notice of extension will explain the special circumstances that
require the extension and the date by which the Committee expects to make a
decision.

(b)    Disability Benefits. Notice of denial of Disability benefits will be
provided within forty-five (45) days of the Committee’s receipt of the
Claimant’s claim for Disability benefits. If the Committee determines that it
needs additional time to review the Disability claim, the Committee will provide
the Claimant with a notice of the extension before the end of the initial 45-day
period. If the Committee determines that a decision cannot be made within the
first extension period due to matters beyond the control of the Committee, the
time period for making a determination may be further extended for an additional
30 days. If such an additional extension is necessary, the Committee shall
notify the Claimant prior to the expiration of the initial 30-day extension. Any
notice of extension shall indicate the circumstances necessitating the extension
of time, the date by which the Committee expects to furnish a notice of
decision, the specific standards on which such entitlement to a benefit is
based, the unresolved issues that prevent a decision on the claim and any
additional information needed to resolve those issues. A Claimant will be
provided a minimum of 45 days to submit any necessary additional information to
the Committee. In the event that a 30-day extension is necessary due to a
Claimant’s failure to submit information necessary to decide a claim, the period
for furnishing a notice of decision shall be tolled from the date on which the
notice of the extension is sent to the Claimant until the earlier of the date
the Claimant responds to the request for additional information or the response
deadline.

(c)    Contents of Notice. If a claim for benefits is completely or partially
denied, notice of such denial shall be in writing and shall set forth the
reasons for denial in plain language. The notice shall: (i) cite the pertinent
provisions of the Plan document, and (ii) explain, where appropriate, how the
Claimant can perfect the claim, including a description of any additional
material or information necessary to complete the claim and why such material or

 

-20-



--------------------------------------------------------------------------------

information is necessary. The claim denial also shall include an explanation of
the claims review procedures and the time limits applicable to such procedures,
including a statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse decision on review. In the case of
a complete or partial denial of a Disability benefit claim, the notice shall
provide a statement that the Committee will provide to the Claimant, upon
request and free of charge, a copy of any internal rule, guideline, protocol, or
other similar criterion that was relied upon in making the decision.

12.2    Appeal of Denied Claims. A Claimant whose claim has been completely or
partially denied shall be entitled to appeal the claim denial by filing a
written appeal with a committee designated to hear such appeals (the “Appeals
Committee”). In the absence of any such designation, the Appeals Committee shall
be the Committee. A Claimant who timely requests a review of the denied claim
(or his or her authorized representative) may review, upon request and free of
charge, copies of all documents, records and other information relevant to the
denial and may submit written comments, documents, records and other information
relevant to the claim to the Appeals Committee. All written comments, documents,
records, and other information shall be considered “relevant” if the
information: (i) was relied upon in making a benefits determination, (ii) was
submitted, considered or generated in the course of making a benefits decision
regardless of whether it was relied upon to make the decision, or
(iii) demonstrates compliance with administrative processes and safeguards
established for making benefit decisions. The Appeals Committee may, in its sole
discretion and if it deems appropriate or necessary, decide to hold a hearing
with respect to the claim appeal.

(a)    In General. Appeal of a denied benefits claim (other than a Disability
benefits claim) must be filed in writing with the Appeals Committee no later
than 60 days after receipt of the written notification of such claim denial. The
Appeals Committee shall make its decision regarding the merits of the denied
claim within 60 days following receipt of the appeal (or within 120 days after
such receipt, in a case where there are special circumstances requiring
extension of time for reviewing the appealed claim). If an extension of time for
reviewing the appeal is required because of special circumstances, written
notice of the extension shall be furnished to the Claimant prior to the
commencement of the extension. The notice will indicate the special
circumstances requiring the extension of time and the date by which the Appeals
Committee expects to render the determination on review. The review will take
into account comments, documents, records and other information submitted by the
Claimant relating to the claim without regard to whether such information was
submitted or considered in the initial benefit determination.

(b)    Disability Benefits. Appeal of a denied Disability benefits claim must be
filed in writing with the Appeals Committee no later than 180 days after receipt
of the written notification of such claim denial. The review shall be conducted
by the Appeals Committee (exclusive of the person who made the initial adverse
decision or such person’s subordinate). In reviewing the appeal, the Appeals
Committee shall: (i) not afford deference to the initial denial of the claim,
(ii) consult a medical professional who has appropriate training and experience
in the field of medicine relating to the Claimant’s disability and who was
neither consulted as part of the initial denial nor is the subordinate of such
individual, and (iii) identify the medical or vocational experts whose advice
was obtained with respect to the initial benefit denial, without regard to
whether the advice was relied upon in making the decision. The Appeals Committee

 

-21-



--------------------------------------------------------------------------------

shall make its decision regarding the merits of the denied claim within 45 days
following receipt of the appeal (or within 90 days after such receipt, in a case
where there are special circumstances requiring extension of time for reviewing
the appealed claim). If an extension of time for reviewing the appeal is
required because of special circumstances, written notice of the extension shall
be furnished to the Claimant prior to the commencement of the extension. The
notice will indicate the special circumstances requiring the extension of time
and the date by which the Appeals Committee expects to render the determination
on review. Following its review of any additional information submitted by the
Claimant, the Appeals Committee shall render a decision on its review of the
denied claim.

(c)    Contents of Notice. If a benefits claim is completely or partially denied
on review, notice of such denial shall be in writing and shall set forth the
reasons for denial in plain language.

The decision on review shall set forth: (i) the specific reason or reasons for
the denial, (ii) specific references to the pertinent Plan provisions on which
the denial is based, (iii) a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records, or other information relevant (as defined above) to the
Claimant’s claim, and (iv) a statement describing any voluntary appeal
procedures offered by the plan and a statement of the Claimant’s right to bring
an action under Section 502(a) of ERISA.

(d)    For the denial of a Disability benefit, the notice will also include a
statement that the Appeals Committee will provide, upon request and free of
charge: (i) any internal rule, guideline, protocol or other similar criterion
relied upon in making the decision, (ii) any medical opinion relied upon to make
the decision, and (iii) the required statement under
Section 2560.503-1(j)(5)(iii) of the Department of Labor regulations.

12.3    Claims Appeals Upon Change in Control. Upon a Change in Control, the
Appeals Committee, as constituted immediately prior to such Change in Control,
shall continue to act as the Appeals Committee. Upon such Change in Control, the
Company may not remove any member of the Appeals Committee, but may replace
resigning members if 2/3rds of the members of the Board of Directors of the
Company Parent and a majority of Participants and Beneficiaries with Account
Balances consent to the replacement.

The Appeals Committee shall have the exclusive authority at the appeals stage to
interpret the terms of the Plan and resolve appeals under the Claims Procedure.

Each Participating Employer shall, with respect to the Committee identified
under this Section: (i) pay its proportionate share of all reasonable expenses
and fees of the Appeals Committee, (ii) indemnify the Appeals Committee
(including individual committee members) against any costs, expenses and
liabilities including, without limitation, attorneys’ fees and expenses arising
in connection with the performance of the Appeals Committee hereunder, except
with respect to matters resulting from the Appeals Committee’s gross negligence
or willful misconduct, and (iii) supply full and timely information to the
Appeals Committee on all matters related to the Plan, any rabbi trust,
Participants, Beneficiaries and Accounts as the Appeals Committee may reasonably
require.

 

-22-



--------------------------------------------------------------------------------

12.4    Legal Action. A Claimant may not bring any legal action relating to a
claim for benefits under the Plan unless and until the Claimant has followed the
claims procedures under the Plan and exhausted his or her administrative
remedies under such claims procedures.

If a Participant or Beneficiary prevails in a legal proceeding brought under the
Plan to enforce the rights of such Participant or any other similarly situated
Participant or Beneficiary, in whole or in part, the Participating Employer
shall reimburse such Participant or Beneficiary for all legal costs, expenses,
attorneys’ fees and such other liabilities incurred as a result of such
proceedings. If the legal proceeding is brought in connection with a Change in
Control, or a “change in control” as defined in a rabbi trust described in
Section 11.2, the Participant or Beneficiary may file a claim directly with the
trustee for reimbursement of such costs, expenses and fees. For purposes of the
preceding sentence, the amount of the claim shall be treated as if it were an
addition to the Participant’s or Beneficiary’s Account Balance.

12.5    Discretion of Appeals Committee. All interpretations, determinations and
decisions of the Appeals Committee with respect to any claim shall be made in
its sole discretion, and shall be final and conclusive.

ARTICLE 13

GENERAL PROVISIONS

13.1    Assignment. No interest of any Participant, spouse or Beneficiary under
this Plan and no benefit payable hereunder shall be assigned as security for a
loan, and any such purported assignment shall be null, void and of no effect,
nor shall any such interest or any such benefit be subject in any manner, either
voluntarily or involuntarily, to anticipation, sale, transfer, assignment or
encumbrance by or through any Participant, spouse or Beneficiary.
Notwithstanding anything to the contrary herein, however, the Committee has the
discretion to make payments to an alternate payee in accordance with the terms
of a domestic relations order (as defined in Code Section 414(p)(1)(B)).

The Company may assign any or all of its liabilities under this Plan in
connection with any restructuring, recapitalization, sale of assets or other
similar transactions affecting a Participating Employer without the consent of
the Participant.

13.2    No Legal or Equitable Rights or Interest. No Participant or other person
shall have any legal or equitable rights or interest in this Plan that are not
expressly granted in this Plan. Participation in this Plan does not give any
person any right to be retained in the service of the Participating Employer.
The right and power of a Participating Employer to dismiss or discharge an
Employee is expressly reserved. The Participating Employers make no
representations or warranties as to the tax consequences to a Participant or a
Participant’s beneficiaries resulting from a deferral of income pursuant to the
Plan.

13.3    No Employment Contract. Nothing contained herein shall be construed to
constitute a contract of employment between an Employee and a Participating
Employer.

13.4    Notice. Any notice or filing required or permitted to be delivered to
the Committee under this Plan shall be delivered in writing, in person, or
through such electronic means as is established by the Committee. Notice shall
be deemed given as of the date of delivery or, if delivery is made by mail, as
of the date shown on the postmark on the receipt for registration or
certification. Written transmission shall be sent by certified mail to:

 

-23-



--------------------------------------------------------------------------------

HORIZON PHARMA, Inc.

Attn: EVP, Chief Human Resources Officer

150 South Saunders Road

Lake Forest, IL 60045

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing or hand-delivered, or sent by mail
to the last known address of the Participant.

13.5    Headings. The headings of Sections are included solely for convenience
of reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.

13.6    Invalid or Unenforceable Provisions. If any provision of this Plan shall
be held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof and the Committee may elect in its sole
discretion to construe such invalid or unenforceable provisions in a manner that
conforms to applicable law or as if such provisions, to the extent invalid or
unenforceable, had not been included.

13.7    Lost Participants or Beneficiaries. Any Participant or Beneficiary who
is entitled to a benefit from the Plan has the duty to keep the Committee
advised of his or her current mailing address. If benefit payments are returned
to the Plan or are not presented for payment after a reasonable amount of time,
the Committee shall presume that the payee is missing. The Committee, after
making such efforts as in its discretion it deems reasonable and appropriate to
locate the payee, shall stop payment on any uncashed checks and may discontinue
making future payments until contact with the payee is restored.

13.8    Facility of Payment to a Minor. If a distribution is to be made to a
minor, or to a person who is otherwise incompetent, then the Committee may, in
its discretion, make such distribution: (i) to the legal guardian, or if none,
to a parent of a minor payee with whom the payee maintains his or her residence,
or (ii) to the conservator or committee or, if none, to the person having
custody of an incompetent payee. Any such distribution shall fully discharge the
Committee, the Company, and the Plan from further liability on account thereof.

13.9    Governing Law. To the extent not preempted by ERISA, the laws of the
State of Illinois shall govern the construction and administration of the Plan.

 

-24-